DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 10/12/2022.
Group I, claims 21-36 have been elected.
Claims 1-20, 37-41 are canceled. 
Claims 42-45 are new. 
Claims 21-36, 42-45 are pending in this action. 
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the releasable connector, the movable jaws of claim 35, and the lock of claim 36 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the phrase, "An implanted neural micro interface device , which constitutes implied phraseology and should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the insertion holder 500 with stem 510 as the end effector in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the releasable connector is neither shown in the drawings nor described in detail in the specification. For the purposes of examination, it is interpreted to refer to the stem 510 of figure 5 which protrudes from the interpreted end effector 500 which gets released in figures 5B-5C.
Claim 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “non-stationary” in claim 24 is a relative term which renders the claim indefinite. The term “non-stationary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant case, it is unclear if the target substrate is defined .
Claim 27 recites the limitation "the non-stationary target surface".  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the device".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-29, 31-33, 42, 44 and 45 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Normann et al (US Patent No. 5361760 A).
Re. claims 21-23 and 45, Normann discloses a method of inserting a micro-scale device into a target substrate, comprising: providing an insertion tool comprising a tether having a proximal end, a distal end, and an elongate body, and an end effector operably connected to the distal end of the tether; mechanically coupling the end effector to a portion of the micro-scale device; positioning the micro-scale device at a desired location within a target substrate; mechanically decoupling the end effector from the micro-scale device; and withdrawing the insertion tool; wherein positioning the micro- scale device at a desired location comprises moving the end effector distally with respect to a housing of the insertion tool; and wherein the housing comprises a tubular body comprising a central lumen; and removing the micro-scale device from the target substrate (figure 21, column 9, lines 30-56, discloses an impact inserter which acts as a delivery/insertion tool for an electrode array (figures 1-2) using an end effector face 168 used to hold the electrode array for insertion/removal, and a cylindrical tube 160 where air pressure is supplied via tube 170 to allow piston 162 to travel distally along the tube 160 and achieve impact insertion of the electrode array into the cortex for implantation, where its spring 166 “returns insertion mass 164 to its original position” after implantation).

Re. claims 24, Normann further discloses wherein the end effector comprises a releasable connector (figure 21, piston 162 is releasably connected to insertion mass 164 to the end effector face 168 after air pressure pulse is supplied through tube 170).

Re. claims 25, Normann further discloses wherein the target substrate is non-stationary (column 9, lines 21-26, “The electrode array of FIG. 1 is pressed into the cortex with tips 34 being inserted first until base 30 comes into contact with the cortical tissue. If the electrodes 32 are slowly pushed into the cortical tissue, the tissue tends to deform and dimple under the array”).

Re. claims 26, Normann further discloses wherein mechanically coupling the end effector to a portion of the micro-scale device does not substantially displace the microscale device (figure 21, column 9, lines 30-56, electrode array is placed on face 168 for accurate insertion).

Re. claims 27, Normann further discloses monitoring the motion of the nonstationary target surface (movement/deformation of the cortical tissue is monitored to ensure proper insertion, column 9, lines 21-29, “…if the array is rapidly inserted by a sharp impulse force, the electrodes 32 penetrate the cortical tissue without substantial deformation of the tissue”).  

Re. claims 28, Normann further discloses positioning comprises manipulating a tab on the end effector (figure 21, column 9, lines 30-56, face 168 is impact inserted to facilitate insertion of the electrode array).

Re. claims 29, Normann further discloses wherein positioning the micro- scale device comprises actuating a control on the proximal end of the device to move the tether with respect to the elongate body (figure 21, column 9, lines 30-56, air pressure is supplied via tube 170 from proximal pneumatic pulse source to allow piston 162 to travel distally along the tube 160 and achieve impact insertion of the electrode array into the cortex for implantation).

Re. claim 31, Normann further discloses driving the micro-scale device in neural tissue (figure 21, column 9, lines 30-56, discloses an impact inserter which acts as a delivery/insertion tool for an electrode array using an end effector face 168 used to hold the electrode array for insertion, and a cylindrical tube 160 where air pressure is supplied via tube 170 to allow piston 162 to travel distally along the tube 160 and achieve impact insertion of the electrode array into the cortex for implantation, where its spring 166 “returns insertion mass 164 to its original position” after implantation).

Re. claim 32, Normann does not explicitly disclose disengaging threads, but it is reminded that configuration of the claimed element is “a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant”, as per In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the claimed threads in order to secure the implantable device for insertion.

Re. claim 33, Normann further discloses wherein mechanically decoupling further comprises disengaging a friction fit surface (figure 11, column 7, lines 35-44, “A square hole 112 that is 0.25 inches on each side 0.080-inch-deep is machined into piece 110. Hole 112 receives block 70 and securely holds it during the etching process. The rectangular block 70 is placed in hole 112 such that block 70 registers in a press- or friction-fit within holder 110”).

Re. claim 42, Normann further discloses wherein the micro-scale device comprises a neural microarray (figures 1-2).

Re. claim 44, Normann further discloses wherein the micro-scale device stimulates tissue or records a tissue parameter (column 2, lines 18-29).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Normann et al (US Patent No. 5361760 A) in view of Osorio (US Patent No. 7006859 B1).
Re. claims 30 and 43, Normann further discloses the micro-scale device comprises a continuous body with embedded microfilaments (figure 2), but does not explicitly disclose the opening, configured to receive the end effector, but Osorio discloses an electrode system in figures 6A-6E an electrode 20 with a central opening/hole used to receive shaft portion 24, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known hole/cavity design of Osorio into the system of Normann in order to implant/insert the implantable device.

Claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Normann et al (US Patent No. 5361760 A) in view of Schreiner (US 20060089669 A1).
Re. claim 34-35, Normann teaches the claimed invention but does not explicitly disclose the disengaging a lock/movable jaws, but Schreiner discloses in paragraph 0010 a method of implanting a device in a patient including utilizing a tool with manipulating jaw members to open and close to lock/fasten a tool to a sheath, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lock/jaw members of Schreiner into the system of Normann in order to implant/explant the implantable device.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Normann et al (US Patent No. 5361760 A) in view of Howard, III (US Patent No. 5843093 A).
Re. claim 36, Normann teaches the claimed invention but does not explicitly disclose disengaging electromagnets, but Howard, III discloses in column 26, lines 46-51 an electrode assembly 103 with “sufficient excess length or slack in electrode assembly 103 and in the attached electrical leads 129 and tether line 127 so that the electrode-bearing region of electrode assembly 103 can be pulled out of introducer tube 101 into the target tissue by a suitably applied external magnetic field”, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electromagnets of Howard, III into the system of Normann in order to implant/explant the implantable device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prakash (US 20100036379 A1) discloses a method/tool for implantation/insertion using jaw members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792